 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     ARTURO GONZALEZ on behalf of himself,           Case No.: 1:18-cv-00948-AWI-SKO
11 all others similarly situated, and on behalf of
     the general public,                             ORDER PERMITTING PLAINTIFF
12                                                   LEAVE TO FILE A FIRST AMENDED
             Plaintiffs,                             COMPLAINT
13
     v.
14                                                   (Doc. 15)
     NCI GROUP, INC., dba NCI BUILDING
15 SYSTEMS; and DOES 1-100,                          Judge: Hon. Anthony W. Ishii
                                                     Courtroom: 7
16
                           Defendants.               Action Filed: June 6, 2018
17
                                                     Action Removed: July 12, 2018
18                                                   Trial Date: None Set

19
20
21
22
23
24
25
26
27
28
     ORDER PERMITTING                                 Case No: 1:18-cv-00948-AWI-SKO
     PLAINTIFF LEAVE TO FILE
     FIRST AMENDED COMPLAINT
 1                                                    ORDER
 2          Although the Court approves the parties’ stipulation as it relates to the filing of an amended
 3 pleading, for purposes of docket management, the operative pleadings must be filed on the docket

 4 separately. Thus, Plaintiff must file his First Amended Complaint—the Court will not deem it filed.

 5          Accordingly, within two (2) days from the date of this order, Plaintiff shall file a First
 6 Amended Complaint conforming to the proposed amended complaint filed as an exhibit to the

 7 parties’ stipulation.

 8          Defendant’s obligation to file a responsive pleading to the First Amended Complaint is
 9 stayed in view of settlement. (See Docs. 13, 14.) In the event that (a) the settlement agreement

10 reached by the parties is void, voided, or terminated for any reason; or (b) this Court does not grant

11 final approval of the settlement, the parties will meet and confer to discuss an appropriate timeframe

12 by which a responsive pleading must be filed—which will in no event be less than 45 days from the

13 date the settlement agreement is void, voided, or terminated, or the date of the Court’s order denying

14 final approval of the settlement.

15
     IT IS SO ORDERED.
16

17 Dated:      January 31, 2020                                   /s/   Sheila K. Oberto             .
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27
                                                       1
28   ORDER PERMITTING                                      Case No: 1:18-cv-00948-AWI-SKO
     PLAINTIFF LEAVE TO FILE
     FIRST AMENDED COMPLAINT
